Exhibit 10.2

FIRST AMENDMENT TO
EMPLOYEE AGREEMENT CONCERNING
INVENTION ASSIGNMENT, NON-DISCLOSURE
AND NON-COMPETITION

FIRST AMENDMENT TO EMPLOYEE AGREEMENT CONCERNING INVENTION ASSIGNMENT, NON-
DISCLOSURE AND NON-COMPETITION, dated as of March 17, 2008, between NPS
PHARMACEUTICALS, INC., a Delaware corporation (the "Company"), and FRANCOIS
NADER (the "Employee").

Recitals

A. The Employee has been an "employee at will" and Chief Operating Officer of
the Company and, as of the date hereof, is entering into an Employment
Agreement, dated as of the date hereof (the "Employment Agreement"), with the
Company pursuant to which the Employee shall be the Chief Executive Officer and
President of the Company pursuant to the terms thereof.

B. The Employee and the Company are party to an Employee Agreement Concerning
Invention Assignment, Non-Disclosure And Non-Competition, effective as of June
5, 2006 (the "Restrictive Covenants Agreement"), which Restrictive Covenant
Agreement was executed and delivered at such time as the Company's principal
place of business was in the State of Utah and the Employee was the Chief
Operating Officer of the Company.

C. The parties hereto desire to amend the Restrictive Covenants Agreement to
reflect the change of location of the Company's principal place of business and
the promotion of the Employee to Chief Executive Officer and President of the
Company.

NOW, THEREFORE, the Company and the Executive, in consideration of the mutual
promises contained herein, hereby agree that the Restrictive Covenants Agreement
is hereby amended as follows:

Non-Competition. Paragraph 8.0.1.3 of the Restrictive Covenants Agreement is
hereby deleted in its entirety and the following substituted in lieu thereof:

"Employee hereby agrees that for a period of 24 months after Employee ceases
employment with the Company for any reason, without the prior written consent of
the Company, Employee shall not in the United States, directly or indirectly,
(i) enter into the employ of or render any services to any person, firm,
corporation or other entity, (ii) engage in any activity for his own account, or
(iii) become associated with or own an interest in any business as an
individual, partner, shareholder, member, creditor, director, officer,
principal, agent, employee, trustee, consultant, advisor or in any other
relationship or capacity, if in any of the foregoing activities, Employee is
likely to use or disclose Confidential Information in breach of the terms and
provisions of this Agreement in the course of engaging in such activities."

--------------------------------------------------------------------------------



Governing Law. Paragraph 11.0.3 of the Restrictive Covenants Agreement is hereby
amended by deleting the reference to "Utah" therein and substituting "New
Jersey" in lieu thereof.

Advise of Counsel. The Employee acknowledges and agrees that (i) he has had an
opportunity to seek advice of counsel in connection with the Restrictive
Covenants Agreement and this Agreement and (ii) the restrictive covenants set
forth in the Restrictive Covenants Agreement, as amended by this First
Amendment, are reasonable in geographical and temporal scope and in all other
respects. If any of the rights or restrictions contained or provided for in the
Restrictive Covenants Agreement, as amended by this First Amendment, shall be
deemed by a court of competent jurisdiction to be unenforceable by reason of the
extent, duration or geographical scope, the parties agree that the court shall
reduce such extent, duration, geographical scope and enforce the Restrictive
Covenants Agreement, as amended by this First Amendment, in its reduced form for
all purposes in the manner contemplated hereby to the maximum extent enforceable
by law.

Full Force and Effect. Except as expressly modified hereby, the Restrictive
Covenant Agreement shall remain unchanged and in full force and effect as
executed and Employee and the Company each hereby confirms and reaffirms all of
the terms and conditions thereof. Any reference to the Restrictive Covenants
Agreement in any other document including, without limitation, the Employment
Agreement, shall refer to the Restrictive Covenants Agreement as amended hereby.

Governing Law; Counterparts. This First Amendment (a) shall be governed by and
construed in accordance with the laws of the State of New Jersey without giving
effect to its conflict of laws principles, and (b) may be executed in
counterparts, each of which shall be deemed an original, and together which
shall constitute one and the same instrument.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

NPS PHARMACEUTICALS, INC.

By:_________________________
Name:
Title:

____________________________
Francois Nader

--------------------------------------------------------------------------------

